Citation Nr: 1443619	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for service-connected cervical strain.

2.   Entitlement to service connection for a back condition, to include as secondary to service-connected cervical strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The Board previously remanded this matter for additional development in January 2011 and July 2012.  The January 2011 remand directed that the RO attempt to obtain outstanding VA treatment records and Social Security Administration (SSA) records.  The January 2011 remand further directed that the Veteran should be scheduled for a VA examination of her cervical spine and middle back.  In July 2012, the Board remanded the claim to obtain additional VA treatment records that were identified by the Veteran and to obtain an addendum opinion based on a review of the medical records.  The Board is satisfied that there has been substantial compliance with the January 2011 and July 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's cervical spine strain has not been manifested by forward flexion of the cervical spine 15 degrees or less, favorable ankylosis of the entire cervical spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 but less than 6 weeks during any 12-month period.

2.  A back condition was not caused or aggravated by the Veteran's cervical spine disability and was not incurred in or aggravated by service.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2.  A back condition was not caused or aggravated by the Veteran's service-connected cervical strain, and is not otherwise related to active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A February 2007 letter addressed the notice elements for the Veteran's increased rating claims.   An April 2008 letter provided notice of the evidence required to substantiate the claim for service connection for a middle back condition.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment and records from the Social Security Administration (SSA).  The Veteran was afforded VA examinations of her cervical spine in March 2007, May 2008, March 2011 and August 2012.  She was afforded a VA examination of her back in August 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, and the Veteran's history was taken.  The May 2008 and March 2011 examinations provided detailed range of motion findings regarding the cervical spine.  The August 2012 VA examination indicates that the Veteran elected not to participate in range of motion testing of the cervical spine.  The Board finds that the VA examination is adequate and VA has fulfilled its duty to assist.  Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) (noting that the veteran is accountable for his willful failure to cooperate with the Secretary in developing his claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous").  The VA opinion regarding the Veteran's claimed back disability, dated in August 2012 was adequate, as the examiner considered the service treatment records, VA treatment records, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).


As noted above, the Veteran was afforded a personal hearing before the Board in October 2010.  At that hearing, testimony was presented on the issues of an increased evaluation for cervical strain and service connection for a back condition.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claim

Increased Ratings

 Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Increased Rating for Cervical Strain

Service connection for a neck injury was granted in a March 1994 rating decision.  A 10 percent rating was assigned from November 1993.  A claim for an increased rating was received in February 2007.  An April 2007 rating decision increased the rating for cervical strain to 20 percent disabling.  

The Veteran asserts that a higher rating is warranted due to the severity of her cervical spine symptoms.  She asserts that her symptoms such as pain, stiffness and loss of motion are worse and that her medication for her disability has increased.  

At the Board hearing in October 2010, the Veteran testified that she has pain and stiffness of her neck on a daily basis.  She indicated that the pain is a 5 on a scale of 1 to 10.   The Veteran testified that she is sometimes unable to perform activities such as bathing and dressing.   The Veteran indicated that she is unable to work due to her cervical spine disability.  The Veteran indicated that she last worked in 2003.  

The Veteran's cervical spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a .  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:   A 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is warranted for forward flexion of the cervical spine 15 degrees of less, or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine, and a total rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id, Note 2. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran had a VA examination in March 2007.  The Veteran reported that she was involved in a motor vehicle accident during service, resulting in injuries to her neck.  She reported that she continued to experience pain, stiffness and weakness in her neck.  The pain was described as non-radiating. 

On physical examination, the examiner indicated that the Veteran's gait and posture were within normal limits.  Examination of the cervical spine showed tenderness and muscle spasm bilaterally.  There was no radiation of pain with movement, and the cervical spine was not ankylosed.  Range of motion testing showed flexion to 45 degrees with pain at 45 degrees and extension to 45 degrees with pain at 45 degrees.  The Veteran had right lateral flexion to 30 degrees with pain at 30 degrees and left lateral flexion to 20 degrees with pain at 20 degrees.  She had right rotation to 40 degrees with pain at 40 degrees and left rotation to 40 degrees with pain at 40 degrees.  The examiner indicated that, after repetitive use, there was limitation of range of motion of the cervical spine due to pain and weakness, but not fatigue, lack of endurance, or incoordination.  The examiner noted there was no additional limitation in ranges of motion of the cervical spine in degrees.  The examiner noted that the major impact was pain.  

At a May 2008 VA examination, the Veteran reported stiffness and weakness of the cervical spine.  She denied visual disturbances, numbness, fevers, bladder complaints, malaise, bowel complaints and dizziness.  She reported that her neck pain was constant.  She indicated that it was precipitated by physical activity and was relieved by rest.  The Veteran reported that her condition had not resulted in incapacitation.  She reported that she did not experience functional impairment.  

Upon physical examination, there was no evidence of radiating pain on movement and no evidence of muscle spasm.  There was tenderness C6 to C7, right and left bases.  There was no ankylosis of the cervical spine.  Range of motion testing showed flexion to 30 degrees with pain at 25 degrees and extension to 25 degrees with pain at 20 degrees.  The Veteran had right and left lateral flexion to 25 degrees with pain at 20 degrees.  She had right and left rotation to 25 degrees with pain at 20 degrees.  The VA examiner indicated that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner indicated that there were no signs of intervertebral disc syndrome.  Neurological examination of the upper and lower extremities revealed that motor and sensory function were within normal limits.  The VA examiner indicated that the cervical spine x-ray findings were within normal limits.    

Upon VA examination in March 2011, the Veteran reported neck pain since service that had worsened over the years.  She reported that it was unbearable sometimes.  The Veteran reported severe flare-ups of neck pain that occurred weekly.  She reported that she had a 75 percent loss of function during flare-ups.  She reported fatigue, decreased motion, stiffness and weakness.  Range of motion testing showed  flexion of the cervical spine to 30 degrees and extension to 30 degrees.  The Veteran had left lateral flexion to 20 degrees and right lateral flexion to 20 degrees.  The Veteran had left lateral rotation to 30 degrees and right lateral rotation to 30 degrees.  The examiner noted that there was objective evidence of pain on range of motion testing.  The examiner indicated that the Veteran did not have additional limitation of motion after three repetitions of range of motion testing.  Sensory and motor examinations were normal.  The examiner noted that muscle tone was normal.  

The Veteran reported that her cervical spine disability resulted in increased absenteeism from work.  She reported decreased mobility, problems with lifting and carrying, lack of stamina and pain.  She reported that she required assistance with bathing and dressing 3-4 times a week.  She reported that she was no longer driving because she had an increase in pain in her neck and mid back when driving.  She reported that she no longer did shopping or chores.  The examiner indicated that pain was the appropriate diagnosis.  The examiner indicated that neurologic function was normal.

A report of VA examination dated in August 2012 reflects that the Veteran reported flare-ups of neck pain with extreme pain.  She reported that it was difficult to get dressed and get around.  She reported that she used a TENS unit and toradol shots.  The Veteran reported that flare-ups affected the function of her neck and back.  
The examiner noted that incapacitating episodes were not discussed because there was no intervertebral syndrome diagnosed.  The examiner indicated that the Veteran elected not to perform range of motion testing.  

VA outpatient treatment records reflect treatment of recurring and chronic neck pain. 

The above evidence establishes that, throughout the increased rating period the Veteran's cervical strain was manifested by cervical spine flexion of 30 degrees or greater.  The March 2011 VA examination indicated that that the Veteran had painful motion with the last five degrees of flexion.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the functional loss from the Veteran's cervical spine disability does not approximate 15 degrees of flexion or less, which is required for the assignment of a 40 percent rating.  38 C.F.R. § 4.71a.  There are no findings of favorable ankylosis of the entire cervical spine which would warrant a higher rating.  

The record does not show incapacitating episodes of intervertebral disc syndrome.   Accordingly a higher rating is not warranted on that basis.  Accordingly, a higher rating is not assignable based upon incapacitating episodes of intervertebral disc syndrome.

The Board has considered whether a separate rating is warranted for neurological impairment associated with the Veteran's cervical strain.  The VA examination reports do not reflect findings of neurological manifestations related to cervical strain.  As such, a separate rating is not assignable for neurological abnormalities.  

For the reasons set forth above, the Board finds that a rating in excess of 20 percent is not warranted for cervical strain.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the evidence indicates that the Veteran has been unemployed since 2003, but the Veteran's unemployability has not been attributed to her service-connected cervical spine disability.  The Veteran testified that she is unable to work due to her cervical spine disability.  On VA examination in August 2012, the VA examiner opined that the Veteran's cervical spine disability did not impact her ability to work.  The examiner noted that objective findings were incompatible with the complaints regarding the cervical spine.  An unfavorable decision by the Social Security Administration determined that the Veteran has impairment from various disabilities, including substance use disorders, carpal tunnel syndrome and right eye blindness (which are not service-connected) in addition to neck and back disabilities.   Overall, the Board finds that the record does not support a finding that the Veteran's cervical spine disability prevents the Veteran from finding or maintaining substantially gainful employment at this time and that the issue of entitlement to a TDIU is not presently before the Board. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Service Connection for Back Condition

The Veteran claims entitlement to service connection for a middle back condition.   The Veteran asserts that her middle back condition began after a motor vehicle accident in service.  At the Board hearing, she testified that she initially noticed a back condition after she was in a car accident in service.  The Veteran stated that she was treated for a back condition less than one year after separation from service.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran has been diagnosed with degenerative arthritis of the lumbar spine.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran had active duty service from November 1989 to November 1993. Service treatment records do not reflect complaints, findings or diagnoses of a middle or upper back condition.  Service treatment records show that the Veteran was seen in sick call after a car accident in July 1993.  At that time, the Veteran reported pain and stiffness in her neck and was diagnosed with cervical strain.  The separation examination dated in November 1993 reflects a normal clinical evaluation of the spine.  The examination indicates that the Veteran reported a history of recurrent back pain.  The report noted that the Veteran had a history of neck pain since a truck accident but was asymptomatic at the present.  The examination report does not reflect any notation of symptoms or complaints pertaining to the middle or upper back.

The evidence of record does not show that arthritis of the lumbar spine manifested within one year of separation from service in November 1993.  Accordingly, service connection for arthritis may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

Post-service VA treatment records dated from September 1994 reflect complaints and treatment of back pain.  A September 1994 outpatient treatment note indicates that the Veteran reported that she has been doing stocking work and that the pain in her neck had gone to her back.  A physician assessed spasms of the cervical spine with complaints of radiation to the thoracic area of the back.  A VA treatment record dated in October 1994 reflects that the Veteran reported increased back pain and reported that she had been taken off of stocking duty at work.  A physician diagnosed back pain of unknown etiology.  

A VA treatment record dated in September 2007 reflects that the Veteran reported back pain with onset in September 1992.  She reported that her back pain began after an accident in service, in approximately 1992.  

As noted previously, the Veteran testified that her middle back pain began after the car accident in service.  The Board has considered the Veteran's lay statements regarding continuous symptoms since service and finds her statements inconsistent with other evidence of record.  During service, the Veteran did not report complaints pertaining to any other part of her back other than her cervical spine.  When the Veteran was initially seen for post-service back pain complaints in September 1994, she did not report that back pain had been present since service.  Her reported history indicated that she had a recent onset of back pain.  The Veteran's statements made for VA disability compensation purposes are of lesser probative value than histories provided for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Board therefore concludes that credible evidence of continuous back disability symptoms has not been demonstrated.  
The Veteran had a VA examination in August 2012.  The examiner indicated that the claims file was reviewed.  The Veteran reported that her lower back is bad because her neck is in pain, and she has to move a lot to take the load off of her neck.  

The examiner opined that the Veteran's thoracolumbar spine condition is less likely than not permanently aggravated or a result of any event in service or within a year of discharge.  The examiner opined that the condition is less likely than not permanently aggravated or a result of the service-connected cervical condition and was not caused and/ or worsened by the Veteran's cervical spine disability.  The examiner explained that the Veteran had normal examinations of the thoracolumbar spine during service.  The examiner further reasoned that it was not until 2011 that there were findings of osteophytes of the lumbar spine.  The examiner noted that the Veteran presented to VA in 1994 complaining of occupation-related neck and back pain.  The examiner indicated that the history in the outpatient treatment record documented that the Veteran had been doing  stocking work and developed pain in the neck and back.  The examiner noted that the documentation indicated a post-service loading injury to the neck and back.  The examiner opined that the documentation in the outpatient treatment records and Social Security records indicate that occupation after service and normal aging are more likely the etiologies of any mild degenerative arthritis of the thoracolumbar spine.   

Based upon the foregoing, the Board finds that the competent evidence of record evidence does not establish a positive nexus between the Veteran's current back disability and her service or her service-connected cervical spine disability. 

The Board acknowledges the Veteran's contention that her back disability was either caused or aggravated by her cervical spine disability.  However, the Board finds that whether such a relationship exists is a determination that is medically complex and cannot be made based on lay observation alone.  Thus, as a lay person, the Veteran does not have the appropriate medical background or expertise to provide a competent opinion in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The lay statements of the Veteran are competent and credible to provide evidence of the Veteran's experience as well as reports of symptomatology, however, such statements are not competent to provide evidence as to complex medical questions, such as the etiology of her current back disability.

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against a finding that a lumbar spine disability was incurred in service or is proximately due to or aggravated by service-connected disability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for a back disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

A disability rating in excess of 20 percent for cervical strain is denied.

Service connection for a back condition is denied.


								
______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


